Title: To John Adams from Andrew Henshaw, 1 September 1777
From: Henshaw, Andrew
To: Adams, John


     
      Sir
      Dedham 1st: Septr. 1777
     
     I had the honor to recieve your favor of 19th. June and should have wrote you if it were only to return my Thanks, had not Circumstances in the family prevented.
     My Father between whom and you there was a mutual Friendship is no more, and he with his public and private Virtues are hid from the World, but they will ever remain fresh in the Minds of his Friends and Relations: I did myself the pleasure immediately upon the receipt of yours to read it to him, with which he was much affected and pleased, and told me he did not doubt, but I should find a friend in you.
     I wrote you, Sir, not expecting any Appointment immediately, but am obliged by your Wishes to serve me, and Tenders of friendship if I could mention wherein, from which I take the freedom to observe, that I am told the Hon. Mr. Warren is appointed by Congress as President of a navy or Admiralty Board, and that in all probability they will want a Secretary, and knowing there is a particular friendship between you and him, I beg leave to request the favor that in your Letters to him, you would make mention of me in such Terms as you judge proper.
     The Destruction of my Father’s Property is trivial in comparison to the great Cause in which we are engaged; I mentioned it only, as we were large Sufferers, that you could speak of it at such time (if any should happen) when I might be a Candidate for an Appointment, however, Sir, I do assure you I never repented notwithstanding all the Losses, considering the Prize we have in view.
     I beg you not to trouble yourself to write me in Return, knowing your Business to be important and Correspondents nu­merous. I am, Sir, with the greatest Respect & Esteem your very Obliged and very Obedt. Servant,
     
      Andrew Henshaw
     
    